IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

CARLOS QUILES,

Defendant-Below,

Appellant, Court Below- Court of Common

Pleas of the State of Delaware

v.
ID No. 1512018576

STATE OF DELAWARE,

Plaintiff-Below,
Appellee.

Submitted: September 25, 2018
Decided: October ll, 2018

0 R D E R

lt appears to the Court that, on August 15, 2018, the Deputy Prothonotary
issued a notice of brief schedule to the parties. A final delinquent brief notice Was
issued to the appellant on September 12, 2018. The appellant failed to respond to
that notice and to file his opening brief and appendix as required; therefore, dismissal
of this action is deemed to be unopposed.

NOW, THEREFORE, IT IS HEREBY ORDERED, under Superior Court
Criminal Rule 57(d) and Civil Rule 107 (f), that the appeal is DIS`MIS`S

OD

Paul R. Wallace, Judge
Original to Prothonotary

cc: Mr. Carlos Quiles, pro se